This action was begun on June 19, 1943, by Irene Schultz, plaintiff, to secure a divorce from Edgar Schultz, defendant. The defendant counterclaimed.  Upon the trial the court granted judgment in favor of the defendant upon his counterclaim. The judgment awarded the care and control of the minor child of the parties to the defendant with right of visitation in the plaintiff, and divided the estate of the parties between them.
On the appeal it was sought to raise two questions:  (1) Do the findings of fact and conclusions of law support the judgment?  The ground upon which this contention is based is that the court did not find the specific dates upon which the several acts of adultery were committed by the plaintiff.  The findings taken in connection with the undisputed evidence clearly sustain the judgment.
The second contention is that the court did not properly divide the estate of the parties between them.  The plaintiff *Page 56 
was grossly at fault, a divorce having been granted for adultery.  It is considered that the conclusion reached by the trial court was right.  No useful purpose would be served by setting out the details.
Judgment affirmed.